Citation Nr: 1508923	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1956 to May 1959 and from June 1959 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Veteran's statements at the January 2015 hearing may be construed as raising the issue of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability due to service-connected disability (TDIU).  As a claim for entitlement to TDIU is a rating theory and not a separate claim for benefits, the Board finds the matter should be addressed as part of the increased rating issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A review of the record reveals that additional development is required prior to appellate review.  At a personal hearing in January  2015 the Veteran asserted that his right knee and ankle disabilities had increased in severity.  He described having right knee problems including instability, pain, popping, and swelling, and reported that his increased right knee problems exacerbated his right ankle disability.  He also stated that he had taken an early retirement because of his service-connected disabilities.  Therefore, further action is required.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Schedule the Veteran for a VA examination to determine the severity of service-connected right knee and right ankle disabilities.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should provide range of motion, measure in degrees, and should state whether there is any additional loss of function due to such factors as painful motion, excess motion, weakened motion, fatigability, or incoordination.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities, which are a right knee disability and a right ankle disability.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

3.  Then, readjudicate the claims, including consideration of entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



